DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 12 October 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-20 are pending in the application.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 recites the limitation “a first data line”, “a second data line”, “a third data line”. This limitation cannot be found in the disclosure as originally filed and is therefore new matter. Claims 2-8 depend from claim 1 and therefore contain the same new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 is vague and indefinite because it recites the limitation “coupled to, through a third data line”. It appears that Applicant means that a third data line is a third reference data line. Clarification in the claim is necessary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 16 are rejected under both 35 U.S.C. 102(a)(1) 102(a)(2)  as being anticipated by Chih et al (US 9,165,629 B2 hereinafter “Chih”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 9, Chih, for example in Figs. 1-5, discloses a memory device (see for example in Fig. 2B related in Figs. 1, 3-5), comprising: a plurality of sense amplifiers (e.g., SA; in Fig. 2B related in Figs. 1, 3-5); and a plurality of reference cells coupled to each other in parallel (see for example in Fig. 2B related in Figs. 1, 3-5), wherein in a read mode (to perform the read operation; in Fig. 2B related in Figs. 1, 3-5), a first sense amplifier (e.g., SA; in Fig. 2B related in Figs. 1, 3-5) is configured to compare a data cell signal (e.g., BL to the SA via M3; in Fig. 2B related in Figs. 1, 3-5) with a reference signal from the plurality of reference cells (e.g., from RH and RL; in Fig. 2B related in Figs. 1, 3-5), wherein the first sense amplifier and at least one of the plurality of reference cells are arrange in same column (see for example in Fig. 2B related in Figs. 1, 3-5); wherein each of the plurality of reference cells comprises at least one first resistive element having a high resistance corresponding to a first logic value (see for example in Fig. 2B related in Figs. 1, 3-5; see Col. 4, lines 50+), at least one second resistive element having a low resistance corresponding to a second logic value, or the combination thereof (see for example in Fig. 2B related in Figs. 1, 3-5; see Col. 4, lines 50+).  
Regarding Independent Claim 16, Chih, for example in Figs. 1-5, discloses a memory device (see for example in Fig. 2B related in Figs. 1, 3-5), comprising: a first group of a plurality of sense amplifiers (e.g., SA; in Fig. 2B related in Figs. 1, 3-5) and a second group of the plurality of sense amplifiers (e.g., SA; in Fig. 2B related in Figs. 1, 3-5); a plurality of first 
Claims 16 is rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al (US 10,726,896 B1 hereinafter “Jacob”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 16, Jacob, for example in Figs. 1-10, discloses a memory device (see for example in Fig. 5D related in Figs. 1-4, 6-10), comprising: a first group of a plurality of sense amplifiers (e.g., 631; in Fig. 5D related in Figs. 1-4, 6-1) and a second group of the plurality of sense amplifiers (e.g., 631; in Fig. 5D related in Figs. 1-4, 6-1); a plurality of first reference cells (e.g., 610 and 610’ to node A and B; in Fig. 5D related in Figs. 1-4, 6-10), wherein pinned layer portions in the plurality of first reference cells are coupled to the first group of the plurality of sense amplifiers (see for example in Figs. 1-2, 5D related in Figs. 3-4, 6-10); and a plurality of second reference cells (e.g., 610 and 610’ to node A and B; in Fig. 5D related in Figs. 1-4, 6-10), wherein free layer portions in the plurality of second reference cells are coupled to the second group of the plurality of sense amplifiers ((see for example in Figs. 1-2, 5D related in Figs. 3-4, 6-10).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al (US 9,165,629 B2 hereinafter “Chih”) in view of Jan et al (US 8,917,536 B2 hereinafter “Jan”).  
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Chih, for example in Figs. 1-5, discloses a memory device (see for example in Fig. 2B related in Figs. 1, 3-5), comprising: a plurality of sense 
	However, Chih is silent with regard to the first terminal coupled to a ground terminal.
	In the same field of endeavor, Jan, for example in Figs. 1, 4, discloses the first terminal coupled to a ground terminal (see for example in Figs. 1, 4).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Chih such as method 
Regarding claim 2, the above Chih/Jan, the combination disclose wherein the plurality of reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan) comprise: a plurality of first resistive elements (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan) each having a first resistance corresponding to a first logic value of the plurality of memory cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); and a plurality of second resistive elements each having a second resistance corresponding to a second logic value of the plurality of memory cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein a number of the plurality of first resistive elements equals a number of the plurality of second resistive elements (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 3, the above Chih/Jan, the combination disclose wherein the plurality of sense amplifiers comprise: a first group of the plurality of sense amplifiers arranged with the plurality of first resistive elements in a plurality of first columns (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); and a second group of the plurality of sense amplifiers arranged with the plurality of second resistive elements in a plurality of second columns (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in 
	Regarding claim 4, the above Chih/Jan, the combination disclose  wherein the plurality of reference cells comprise: at least one first resistive element having a high resistance (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); and at least one second resistive element having a low resistance (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein a first sense amplifier of the plurality of sense amplifiers is coupled to the at least one first resistive element (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), and a second sense amplifier of the plurality of sense amplifiers is coupled to the at least one second resistive element (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 5, the above Chih/Jan, the combination disclose wherein the plurality of reference cells comprise: a plurality of magnetic tunnel junction (MTJ) devices; wherein at least one first device of the plurality of magnetic tunnel junction devices includes a pinned layer coupled to one of a plurality of reference data lines and a free layer coupled to one of a plurality of source lines (see for example in Figs. 1-5; see Col. 1, lines 15-43 of Chih and see also in Figs. 1, 4 of Jan).  
	Regarding claim 6, the above Chih/Jan, the combination disclose wherein each of the plurality of sense amplifiers is coupled to one of the plurality of reference cells in one of a plurality of columns (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), wherein each of the plurality of reference cells comprises at least one first 
Regarding claim 7, the above Chih/Jan, the combination disclose wherein the at least one first resistive element comprises a plurality of first resistive elements (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein a first sense amplifier of the plurality of sense amplifiers and a first number of the plurality of first resistive elements are arranged in one of the plurality of columns (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), and a second sense amplifier of the plurality of sense amplifiers and a second number (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), different from the first number, of the plurality of first resistive elements are arranged in another one of a plurality of columns ((see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
	Regarding claim 8, the above Chih/Jan, the combination disclose wherein the plurality of sense amplifiers comprise: a first sense amplifier arranged in a first column with a first reference cell of the plurality of reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); and a second sense amplifier arranged in a second column with a second reference cell of the plurality of reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein numbers of resistive elements included in the first and second reference cells of the plurality of reference cells are different from each other (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  

Regarding claim 11, the above Chih/Jan, the combination disclose wherein adjacent reference cells, of the plurality of reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), each including the at least one first resistive element are coupled in parallel with and arranged next to adjacent reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), of the plurality of reference cells, each including the at least one second resistive element (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 12, the above Chih/Jan, the combination disclose wherein the plurality of reference cells comprise a first number of first resistive elements included in the at least one first resistive element (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan) and a second number of second resistive elements included in the at least one second resistive element, wherein the first number is equal to the second number (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 13, the above Chih/Jan, the combination disclose wherein the at least one first resistive element comprises: a pinned layer coupled to one of the plurality of sense amplifiers through a reference data line; and a free layer coupled to ground through a source line (see for example in Figs. 1-5; see Col. 1, lines 15-43 of Chih and see also in Figs. 1, 4 of Jan).  

Regarding claim 15, the above Chih/Jan, the combination disclose wherein each of the plurality of sense amplifiers is coupled to a memory cell (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein an effective resistance of the plurality of reference cells corresponds to a median value of a first resistance and a second resistance (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), wherein the first resistance corresponds to the first logic value of the memory cell and the second resistance corresponds to the second logic value of the memory cell (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 17, the above Chih/Jan, the combination disclose wherein resistances of the plurality of first reference cells are substantially greater than resistances of the plurality of second reference cells (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 18, the above Chih/Jan, the combination disclose wherein a plurality of first resistive elements are coupled in series in one of the plurality of first reference cell (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), wherein the plurality of first resistive elements have resistances corresponding to a high logic state (see 
Regarding claim 19, the above Chih/Jan, the combination disclose wherein at least one first resistive element and at least one second resistive element are coupled in series in one of the plurality of first reference cell (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan), wherein the at least one first resistive element has a resistance corresponding to a high logic state, and the at least one second resistive element has a resistance corresponding to a low logic state (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan); wherein a free layer portion of the at least one first resistive element is coupled to a free layer portion of the at least one second resistive element (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Regarding claim 20, the above Chih/Jan, the combination disclose wherein sense amplifiers in the first and second groups of the plurality of sense amplifiers are arranged alternately (see for example in Figs. 2A-2C related in Figs. 1, 3-5 of Chih and see also in Figs. 1, 4 of Jan).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that the reference of Jacob et al  (US 10,726,896 B1) does not teach that a free layer of the first group of the SA while the fixed layer…coupled to a second group of the SA as recited in claim 16 (see remarks file 12 October 2021, last paragraph on page 18).
In response to applicant’s argument that the reference of Jacob et al (US 10,726,896 B1) discloses pinned layer portions in the plurality of first reference cells are coupled to the first group…, wherein free layer portions in the reference cells are coupled to the second group…(see for example in Figs. 5F, shown 600(1) of Fig. 5C; 600(2) of Fig. 5D; 600(3) of Fig. 5E or 600(4) of Fig. 5F). Note that the magnetic memory cell is MTJ is a multi-layer structure, which includes a fixed ferromagnetic layer and a switchable ferromagnetic layer (also referenced to as a free layer), see Col. 1, lines 32+.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.